407 F.2d 848
Mercedes DICKERSONv.Arthur HODGE, Appellant.
No. 17554.
United States Court of Appeals Third Circuit.
Argued at Christiansted January 31, 1969.
Decided March 10, 1969.

George H. T. Dudley, Charlotte Amalie, V. I., for appellant.
Clarice A. Bryan, Charlotte Amalie, V. I., for appellee.
Before MARIS, FREEDMAN and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal by the defendant from a judgment for the plaintiff in a suit brought to settle the location of the boundary line between Lots 9 and 8A Adel Gade in King's Quarter of the town of Charlotte Amalie, St. Thomas, owned, respectively, by the plaintiff and the defendant. The district court reviewed the facts and concluded that the true boundary between the lots was that contended for by the plaintiff and shown on a survey plan dated November 3, 1956, prepared by Sidney Baptiste, surveyor. We find ourselves in complete accord with the findings and conclusions of the district court as stated in its opinion to which we need add nothing.


2
The judgment of the district court will be affirmed.